SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

235
CA 11-00175
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


PATRICIA J. CURTO, CLAIMANT-APPELLANT,

                      V                                          ORDER

NEW YORK STATE THRUWAY AUTHORITY AND
NEW YORK STATE, DEFENDANTS-RESPONDENTS.
(CLAIM NO. 116804-A.)
(APPEAL NO. 2.)


PATRICIA J. CURTO, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Court of Claims (Michael E. Hudson,
J.), entered September 16, 2010. The order, inter alia, granted the
motion of claimant for leave to reargue, and upon reargument,
dismissed the claim pursuant to CPLR 3212.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court